Filed 4/6/15 P. v. Rubin CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065708

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF30064)

MARIO RUBIN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Imperial County, William D.

Lehman, Judge. Affirmed.

         Thomas Owen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.
       In October 2013, Mario Rubin entered a guilty plea pursuant to People v. West

(1970) 3 Cal. 3d 595 to possessing controlled substances in prison (Pen. Code,1 § 4573.6;

count 3) and possessing drug paraphernalia in prison (§ 4573.6; count 4) and admitted

two strikes (§ 667, subds. (b)-(i)). In February 2014, the court sentenced Rubin to four

years in prison (twice the lower term) on count 3, to run consecutively to his current term,

and a stayed (§ 654) term on count 4. Rubin appeals. We affirm.

                              FACTUAL BACKGROUND

       In November 2011, while Rubin was serving a prison sentence, correctional staff

searched his cell. The search revealed two bindles containing heroin and marijuana, an

inmate-manufactured tattoo gun and a hypodermic syringe.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) counsel

mentions the following as possible but not arguable issues: (1) whether the court

improperly considered Rubin's subsequent offense in declining to dismiss the strike; (2)

whether the court erred by denying Rubin's request to dismiss the strike; and (3) whether

the court should have awarded sentencing credits on the instant offenses.




1      Further statutory references are to the Penal Code.
                                             2
       We granted Rubin permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Rubin has been competently represented by appellate counsel.

                                     DISPOSITION

       The judgment is affirmed.



                                                                     NARES, Acting P. J.

WE CONCUR:



                  McDONALD, J.



                         IRION, J.




                                             3